PER CURIAM
Pursuant to ORS 183.400, petitioner challenges four rules promulgated by the Secretary of State concerning the initiative, referendum, and recall processes: OAR 165-014-0005, OAR 165-014-0100, OAR 165-014-0260, and OAR 165-014-0280. On review, we conclude that none of petitioner’s challenges has merit and that a discussion of the issues raised in the petition would not be of benefit to the bench, the bar, or the public.
OAR 165-014-0005 (Dec 31, 2007), OAR 165-014-0100 (Aug 12, 2008), OAR 165-014-0260 (Dec 31, 2007), and OAR 165-014-0280 (Dec 3, 2007) held valid.